PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/229,160
Filing Date: 21 Dec 2018
Appellant(s): Curtin et al.



__________________
Matthew C. Goeden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 May 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
First Ground of Rejection to be Reviewed on Appeal
Appellant argues that Lander and Lux fail to teach or suggest determining a set QRS onset or a set QRS offset time of the QRS complex.  In support of this, Appellant argues that “not a single sentence” in the cited paragraphs of Lux teaches or suggests determining a set QRS onset or a set QRS offset time because the word “onset” appears only twice and the word “offset” does not appear at all in the reference (pp. 9-11 of Appellant’s Brief). The Examiner respectfully disagrees and submits that it is the technique of signal averaging that is described by Lux on which the Examiner is relying to modify the primary reference of Lander. A proper combination of the references would result in the skilled artisan using signal averaging and correlation as described by Lux on the QRS onset and offset data described by Lander.  Lander already describes determining QRS onset and QRS offset times for a QRS complex, a point which the Appellants do not dispute. Lux describes signal averaging and alignment of beats for proper analysis. The Examiner respectfully maintains that the skilled artisan would be motivated to employ signal averaging and alignment of beats, as described by Lux, 

Second Ground of Rejection to be Reviewed on Appeal
Appellant argues that the Examiner used the wrong standard of review in the 35 U.S.C. §103 rejection (pp. 11-12 of Appellant’s Brief).  In support of this, Appellant argues that the Examiner has relied upon sections of the MPEP which describe extra-solution activity in order to reject the pending claims. The Examiner respectfully disagrees and submits, once again, that he is not relying upon extra-solution activity in order to reject the pending claims. As stated in the prior office action dated 06 May 2020, “[t]he Examiner respectfully submits that he is not equating “extra-solution activity” to “a teaching or suggestion of prior art,” as alleged by the Appellant (p. 13 of the Arguments). Rather, the Examiner submits that the prior art itself suggests the claim limitations” (p. 3 of the Office Action dated 05 May 2020, referencing Appellant’s Arguments dated 23 March 2020).  The Examiner’s description of extra-solution activity was simply an additional comment regarding the claimed subject matter. The prior art itself teaches or suggests all of the claim elements, as described by the Examiner on pages 5-7 of the previous Office Action. In that Office Action, the Examiner has stated those claim limitations which are missing from the primary reference, has introduced a secondary reference from a similar field of endeavor, has cited what teachings are present in the secondary reference, and has presented an argument detailing why and how the skilled artisan would combine the primary and secondary references in order to arrive at the claimed subject matter, including a description of the advantageous results 

Third Ground of Rejection to be Reviewed on Appeal
Appellant argues that the Examiner failed to provide a proper case of inherency when describing determining a set QRS onset or a set QRS offset time (pp. 12-14 of Appellant’s Brief). In support of this, Appellant quotes from the Examiner’s Response to Arguments section from the previous Office Action. Appellant alleges that the Examiner has invoked the doctrine of inherency to show that Lander inherently teaches or suggests the claimed subject matter. The Examiner respectfully disagrees and submits that in the very paragraphs that the Appellant cites, the Examiner has repeatedly used the word “suggests,” and further has never used the word inherent, or any derivatives thereof. The Examiner respectfully maintains that the text of the rejection itself does not present a case of inherency, but rather a case of obviousness. In the Response to Arguments section to which Appellant refers, the Examiner was simply attempting to clarify his position in simple terms with an explanatory example. It is the text of the rejection itself which is at issue, not the Examiner’s response to previously filed arguments. As the Examiner has addressed all of the claim elements in the text of the 

Fourth Ground of Rejection to be Reviewed on Appeal
Appellant argues that the Examiner has utilized improper hindsight reasoning to formulate the 35 U.S.C. §103 rejection (pp. 14-15 of Appellant’s Brief).  In support of this, Appellant quotes the Examiner’s statement that the Examiner has relied upon the description provided by Appellant in order to properly examine the limitation of determining a set QRS onset/offset time.  Appellant argues that this is equivalent to the Examiner relying upon the Appellant’s own Specification to show obviousness. The Examiner respectfully disagrees and submits that he is simply reading the claims in light of the specification. In order to properly examine the claim limitation of determining a set QRS onset time or a set QRS offset time, the Examiner must look at Appellant’s Specification in order to determine what is meant by such a determination step. As the claims must be read in light of the specification, this is a necessary step for the Examiner to properly examine the claims. However, when it comes to the text of the rejection, the Examiner has shown how the prior art teaches or suggests each of the claimed limitations, and the Examiner has clearly not relied upon the Appellant’s Specification in order to make an obviousness argument. For example, the Examiner has stated that an obvious combination of prior art elements would advantageously allow for a more clear understanding of a subject’s underlying physiology. This is not knowledge that would be gleaned only from Appellant’s Specification.  Therefore, the Examiner respectfully submits that he is not relying upon improper hindsight reasoning 

Fifth Ground of Rejection to be Reviewed on Appeal
Appellant argues that Lander and Lux fail to teach or suggest grouping the plurality of electrode signals into sets of electrode signals comprising posterior and anterior sets (pp. 15-16 of Appellant’s Brief).  In support of this, Appellant argues that at best, Lander describes that electrodes can be applied to cover the anterior, lateral, and posterior areas of the torso, but does not teach or suggest grouping the electrodes into sets. The Examiner respectfully disagrees and directs Appellant to Lander’s column 4, lines 25-27, in which Lander explicitly states “a set 105 of electrodes 100.”  Lander further describes that electrodes may be “applied to cover the anterior, lateral and posterior areas of the torso,” as correctly pointed out by Appellant (Lander’s column 4:29-30).  The Examiner respectfully submits that having a set of electrodes covering the anterior, lateral and posterior areas of the torso would result in sets of electrodes which include a posterior set and anterior set, analogous to the sets of electrodes recited in the pending claims. The Examiner also submits that having sets of electrodes positioned in these locations is necessary for determining an accurate representation of a patient’s cardiac status. This is the very reason why the standard electrocardiogram apparatus contains 12 leads - different leads positioned in different parts of the body pick up different cardiac vectors, allowing a physician to more accurately identify a possible diagnosis.  Therefore, the Examiner respectfully maintains that Lander 

Sixth Ground of Rejection to be Reviewed on Appeal
Appellant argues that Lander and Lux fail to teach or suggest determining a QRS onset time in a QRS offset time for each electrode signal of each set of electrode signals (pp. 16-17 of Appellant’s Brief). In support of this, Appellant argues that Lander describes the determination of a single QRS onset time and a single QRS offset time, but not a QRS onset time in a QRS offset time for each electrode signal. The Examiner respectfully disagrees and submits that Lander contains multiple electrodes at multiple locations. It stands to reason that Lander collects multiple ECGs with multiple QRS complexes, each of which have multiple onset/offset times. It seems almost nonsensical to suppose that Lander’s device would be used to collect only a single heartbeat from a single electrode, and in fact, a proper analysis as described by Lander would not be possible without collecting multiple QRS complexes form multiple electrodes from multiple locations.  Therefore, the Examiner respectfully maintains that Lander in view of Lux suggests determining a QRS onset time in a QRS offset time for the cardiac cycle for each electrode signal of each set of electrode signals.

Seventh Ground of Rejection to be Reviewed on Appeal
Appellant argues that the mere fact that the Examiner did not cite any portion of the prior art in order to teach or suggest the claim limitations in dependent claims 3-6, 8, 9, 14-17, 19, 20, 32, and 34 is in clear error and fails to establish a prima facie case of prima facie case of obviousness exists for dependent claims 3-6, 8, 9, 14-17, 19, 20, 32, and 34.  

Eighth Ground of Rejection to be Reviewed on Appeal
Appellant argues that the Ransbury reference does not teach or suggest removing outlier electrode signals based on morphological similarity within a set of signals (pp. 22-24 of Appellant’s Brief). In support of this, Appellant argues that Ransbury describes grouping pacing signals, not electrode signals, without describing the removal of outliers. The Examiner respectfully disagrees and submits that, in describing the grouping of signals based on morphological similarity, Ransbury accounts for removing or not grouping those signals which do not have morphological similarity.  Therefore, only those signals with a morphological similarity will be included in a set, and signals that do not have a morphological similarity will not be included in the set. Therefore, outlier electrode signals will be removed or not included in the group set. Specifically regarding Appellant’s argument that Ransbury is directed to grouping P-wave data, and not electrode signals, the Examiner respectfully submits that it is the technique of grouping data based on similar morphology on which the Examiner is 

Ninth Ground of Rejection to be Reviewed on Appeal
Regarding independent claim 36, Appellant presents arguments (pp. 25-35 of Appellant’s Brief) substantially similar to those addressed above in reference to claims 1-22 and 32-35.  The Examiner respectfully disagrees with Appellant’s arguments and maintains the rejections, for at least the reasons described above.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.